Appellant having become a witness in his own behalf and having testified to a relevant fact, we know of no rule that would have prevented the State from impeaching him by any legitimate means. It is true that the fact to which he testified would not have justified his acquittal. It was offered, however, to mitigate the punishment. It was therefore relevant and it was competent for the State to discredit him by evidence of a previous prosecution for a felony unless the remoteness thereof was an impediment. The inquiries complained of were addressed to this end. We are unable to discern anything in the record which brings this case within the rule which is applied in Rosa v. State, 86 Tex. Crim. 646, 218 S.W. Rep. 1056; nor in the other cases cited by appellant, namely: Vick v. State, 71 Tex.Crim. Rep., 159 S.W. Rep. 57; Black v. State, 79 Tex.Crim. Rep., 187 S.W. Rep. 333; Waters v. State, 91 Tex.Crim. Rep., 241 S.W. Rep. 499; Hunt v. State, 89 Tex.Crim. Rep., 230 S.W. Rep., 407. The correctness of the principles stated in the cases mentioned and their application to the facts which were then before the court, is not here made the subject of question. Suffice it to say that on the present record, the operation of the same principles is not, in our judgment, invoked.
The motion is denied.
Overruled. *Page 261